             Case 4:21-cv-11108-TSH Document 1 Filed 07/06/21 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

CHRISTOPHER DUSTIN,
                 Plaintiff,
                                                                Civil Action No. 1:21-cv-11108
v.
TRUSTEES OF THE COLLEGE OF THE
HOLY CROSS, the COLLEGE OF THE
HOLY CROSS and REV. PHILIP L.
BOROUGHS, S.J., President of the College
of the Holy Cross
                 Defendants.



TO:     The Honorable Judges of the
        United States District Court
        District of Massachusetts

                                       NOTICE OF REMOVAL

        PLEASE TAKE NOTICE, Petitioner and Defendants in the above-entitled action, the

Trustees of the College of the Holy Cross 1, and Rev. Philip L. Boroughs, S.J. (“Father

Boroughs” and collectively with Holy Cross, “Defendants”), state as follows:

        1.      Defendants desire to exercise their rights under the provisions of 28 U.S.C. §

1441 et seq. to remove this action from the Superior Court for Worcester County, Massachusetts,

in which said cause is now pending under the name and style, Christopher Dustin v. Trustees of

the College of the Holy Cross, the College of the Holy Cross, and Rev. Philip R. Boroughs, Civil

1
 College of the Holy Cross is a private four-year, undergraduate, liberal arts college, located in Worcester,
Massachusetts, established and maintained by a corporation known as the Trustees of the College of the
Holy Cross. Plaintiff has served the corporate entity, the Trustees of the College of the Holy Cross, only,
and no individual trustee has been served or named as a defendant in his or her individual capacity in this
matter. There is no separate legal entity known as “College of the Holy Cross.” Counsel for Defendants
has conferred with counsel for Plaintiff on this matter, who has confirmed that Plaintiff is not pursuing
any claim against the trustees individually, and is pursuing a claim only against the entity known as
Trustees of the College of the Holy Cross. Defendants request that the Court correct the docket
accordingly.


                                                     1
            Case 4:21-cv-11108-TSH Document 1 Filed 07/06/21 Page 2 of 4




Action No. 2185CU631D. On June 16, 2021, Defendants accepted service of a Summons and a

copy of a Complaint. A copy of the documents Defendants were served on June 16, 2021,

including the Summons, the Complaint, and all other papers received in this case to date are

attached hereto as Exhibit A.

       2.      In Count One of his Complaint, titled “Violation of Title IX”, Plaintiff

Christopher Dustin (“Plaintiff”) alleges that Defendants violated various provisions of Title IX of

the Education Amendments of 1972, 20 U.S.C. § 1681 et. seq. (“Title IX”) a federal law that

applies to “all public and private educational institutions that receive federal funding . . .

[including] Holy Cross.” Complaint ¶ 207. Plaintiff alleges that Defendants violated Title IX

with respect to various aspects of its investigation of Plaintiff’s alleged misconduct and its

subsequent decision to discipline Plaintiff by, inter alia, by reaching an “erroneous outcome”

and participating in “selective enforcement” of its policies on the basis of Plaintiff’s sex.

Complaint ¶¶ 219-229. Thus, resolution of this action in whole or in part requires an application

of Title IX, the federal law that prohibits qualifying institutions from, inter alia, discrimination

on the basis of sex, failing to adhere to its own policies regarding Title IX grievance procedures,

or adopting a “fair process” with respect to Title IX grievance procedures. Accordingly, this

Court has original jurisdiction over the Complaint pursuant to the provisions of 28 U.S.C. §

1331, and, the Complaint may be removed to this Court by the Defendants pursuant to the

provisions of 28 U.S.C. § 1441 because it is a civil action arising under the Constitutions, laws,

or treaties of the United States. Further, this Court has supplemental jurisdiction over the

remaining claims pursuant to 28 U.S.C. § 1367.




                                                   2
              Case 4:21-cv-11108-TSH Document 1 Filed 07/06/21 Page 3 of 4




         3.      Defendants are filing this notice within thirty (30) days of receipt of the Summons

and the Complaint in this action, as required by 28 U.S.C. § 1446.

         4.      Defendants will file a Notice of Filing of Removal of Action to Federal Court and

a copy of this Notice of Removal with the Clerk of the Superior Court for Worcester County,

located at 225 Main Street, Worcester, MA 01608, pursuant to 28 U.S.C. § 1446(d), a copy of

which is attached hereto as Exhibit B.

         5.      Defendants will serve written Notice to Counsel of Removal of Action to Federal

Court, and a copy of this Notice of Removal on Counsel for Plaintiff pursuant to 28 U.S.C. §

1446(d), is attached hereto as Exhibit C.

         WHEREFORE, Defendants pray that the above action now pending against it in the

Superior Court for Worcester County, Worcester, Massachusetts be removed therefrom to this

Court.

                                               Respectfully Submitted,

                                               THE TRUSTEES OF THE COLLEGE OF THE
                                               HOLY CROSS, REV. PHILIP L. BOROUGHS,
                                               S.J.

                                               By their Attorneys,


                                               /s/ Alexandra L. Pichette
                                               __________________________________
                                               Gregory A. Manousos (BBO #631455)
                                               Alexandra L. Pichette, Esq. (BBO #697415)
                                               MORGAN, BROWN & JOY, LLP
                                               200 State Street, 11th Floor
                                               Boston, MA 02109
                                               (617) 523-6666
                                               gmanousos@morganbrown.com
                                               apichette@morganbrown.com

Dated: July 6, 2021




                                                  3
          Case 4:21-cv-11108-TSH Document 1 Filed 07/06/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

I, Alexandra L. Pichette, hereby certify that a copy of the within pleading was served by first
class mail and email, upon Plaintiff’s counsel at the address below this 6th day of July 2021:

James S. Timmins
55 Willard Street
Quincy, MA 02169
(617) 376-0700

                                                             /s/ Alexandra L. Pichette
                                                             ______________________
                                                             Alexandra L. Pichette




                                                 4
